Citation Nr: 1117677	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lumbar spine disability.

2.  Whether new and material evidence has been received to reopen service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from August 1983 to 
June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening previously denied claims for service connection for a lumbar spine disability and service connection for a cervical spine disability.  

Although the RO declined to reopen service connection for lumbar spine disability and service connection for cervical spine disability in the October 2007 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The Veteran presented testimony before a Decision Review Officer (DRO) at the St. Louis RO in October 2008 and October 2010.  Transcripts of those hearings are associated with the claims file.

The matter of entitlement to service connection for lumbar spine disability and service connection for cervical spine disability, based on de novo review, are being REMANDED to the RO.




FINDINGS OF FACT

1.  A Board decision in September 2005 denied service connection for lumbar spine disability and service connection for cervical spine disability.

2.  Evidence received since the September 2005 Board decision regarding the claim for service connection for lumbar spine disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  Evidence received since the September 2005 Board decision regarding the claim for service connection for cervical spine disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2005 Board decision, which denied entitlement to service connection for lumbar spine disability and service connection for cervical spine disability, was final when issued.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence having been received, the claim of service connection for lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence having been received, the claim of service connection for cervical spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claims.  

Inasmuch as the determination below constitutes a full grant (reopening) of the new and material evidence claims being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a January 2003 rating decision, the RO denied the Veteran's claims for service connection for lumbar spine disability and service connection for cervical spine disability.  The Veteran appealed the denial to the Board, which denied the appeal for service connection in a September 2005 Board decision that was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In April 2007, the Veteran filed to reopen service connection for lumbar spine disability and service connection for cervical spine disability.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective for all claims to reopen filed on or after 
August 29, 2001.  The instant claims to reopen were filed after that date, and the new definition applies.  

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Lumbar Spine Disability

The evidence of record at the time of the September 2005 Board decision included statements from the Veteran, his service treatment records, as well as post-service VA and private medical records which cover a period through 2005.  Nothing in the service treatment records indicated any problems associated with the lumbar spine, to include on service examination reports.

In the September 2005 Board decision, the Board denied the appeal for service connection for lumbar spine disability, finding a lack of evidence of a lumbar spine injury noted in the service treatment records and finding a lack of competent evidence showing that the Veteran's current lumbar spine disability was related to any disease or injury incurred in service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred a lumbar spine injury or disease in service or that there is competent evidence relating the Veteran's current lumbar spine disability to an in-service disease or injury.

Briefly reviewing the evidence received since the September 2005 Board decision, in a June 2007 private treatment record, the private examiner stated that the Veteran had been experiencing pain in the lower back since 1987 while serving in the U.S. Army as a paratrooper.  Moreover, in the October 2008 and October 2010 DRO hearings, the Veteran offered testimony indicating that he had incurred lumbar spine injuries in service during parachute jumps.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the October 2008 and October 2010 DRO hearing transcripts indicated that the Veteran experienced lumbar spine injuries during service as a paratrooper.  The June 2007 private treatment record also indicated that the Veteran had been experiencing low back pain since 1987 while he was serving in the U.S. Army as a paratrooper.

Based on this additional evidence, the Board finds that the evidence received since the September 2005 Board decision regarding the Veteran's respective claim for service connection for lumbar spine disability is new and material, as it relates to unestablished facts necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for lumbar spine disability must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


New and Material Evidence - Cervical Spine Disability

The evidence of record at the time of the September 2005 Board decision included statements from the Veteran, his service treatment records, as well as post-service VA and private medical records which cover a period through 2005.  A May 1985 service treatment record evidenced that the Veteran was treated for extreme pain and tenderness of the left side of the neck due to sleeping.  

In the September 2005 Board decision, the Board denied the appeal for service connection for cervical spine disability, finding a lack of competent evidence showing that the Veteran's current cervical spine disability was related to any disease or injury incurred in service.  As such, for evidence to be new and material, there must be competent evidence that tends to relate the Veteran's current lumbar spine disability to an in-service disease or injury.

Briefly reviewing the evidence received since the September 2005 Board decision, the Veteran offered testimony in October 2008 and October 2010 DRO hearings indicating that he had incurred cervical spine injuries in service during parachute jumps.  The Veteran also testified that he had been experiencing continuous symptoms of cervical spine disability (i.e. neck pain) since service.  See Barr, 
21 Vet. App. 303; see also Layno, 6 Vet. App. at 469-470.

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the Veteran's statements indicated that he experienced cervical spine injuries during service as a paratrooper.  The October 2008 and October 2010 DRO hearing transcripts also indicate that the Veteran had been experiencing neck pain since service separation.

Based on this additional evidence, the Board finds that the evidence received since the September 2005 Board decision regarding the claim for service connection for 

cervical spine disability is new and material, as it relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for cervical spine disability must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen service connection for lumbar spine disability is granted.

The appeal to reopen service connection for cervical spine disability is granted.


REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claims for service connection for lumbar spine disability and service connection for cervical spine disability.  Specifically, the Veteran should be given an additional VA medical examination to determine the nature and etiology of any current lumbar or cervical spine disability.

The Veteran's service personnel records reflect that the Veteran was awarded the parachutist badge and also recorded over 30 parachute jumps in service.  In a 
March 2001 private treatment record, the private examiner reported the Veteran had a long history of back pain.  In an October 2002 VA medical examination, the Veteran reported receiving treatment for back, neck, and shoulder spasms in service, and also reported back injuries from jumping out of planes.  The October 2002 VA examiner diagnosed the Veteran with degenerative joint disease of the cervical spine and degenerative joint disease of the lumbosacral spine.  

In a November 2004 VA medical examination, the Veteran was diagnosed with apparent congenital deformities of the lumbar spine and cervical spondylosis.  The Veteran reported lower back pain beginning in 1984 while he was still on active duty.  The Veteran also reported flare-ups of back pain in 1985, 1988, 2000, and 2001.  The Veteran similarly reported that the onset of his cervical spine disability was in 1984 while on active duty.  In a December 2004 VA opinion, the VA examiner opined that there was no nexus in the Veteran's service treatment (medical) records for either the lumbar spine condition or the cervical spine condition; therefore, it was less likely than not that the Veteran was service connected for lumbar spine disability or for cervical spine disability.  In a June 2007 private treatment record, the Veteran reported experiencing low back pain since 1987 while he was serving in the U.S. Army as a paratrooper.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board notes that, in the December 2004 VA medical opinion, the VA examiner opined that the Veteran's cervical spine disability and lumbar spine disability were not related to service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

As noted above, the December 2004 VA examiner opined that the Veteran's current lumbar and cervical spine disabilities were less likely than not related to service based, in part, on the lack of any service treatment records; however, in making this conclusion, the VA examiner ignored the Veteran's statement and history that he suffered lumbar and cervical spine injuries during parachute jumps in service.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno at 469-70.

The December 2004 VA examiner's opinion was based on the legally erroneous assumption that, because there was no documentation of treatment for lumbar or cervical spine disability in the service treatment records, such injury or symptoms did not occur during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the Board finds the December 2004 VA medical examiner's opinion to lack probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the December 2004 VA examiner based the opinion regarding the etiology of the Veteran's lumbar and cervical spine disabilities on an inadequate factual premise, the Board finds that another examination is required.

Accordingly, the reopened issues of service connection for lumbar spine and cervical spine disabilities are REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA compensation examination to determine the nature and etiology of the lumbar and cervical spine disabilities.  The relevant documents in the claims folder should be made available to the examiner for review. After a review of the Veteran regarding his medical history, all tests and studies required to respond to the following questions should be done.  In making findings, the examiner should accept as credible the Veteran's accounts of injuries incurred during parachute jumps during service.  The examiner should offer the following opinions:

(a) Is it at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability began during service or is otherwise linked to some incident of active duty?

(b) Is it at least as likely as not (a 50 percent or greater probability) that any current cervical spine disability began during service or is otherwise linked to some incident of active duty?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

3.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the reopened issues of service connection for lumbar spine disability and service connection for cervical spine disability.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


